Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of elected specie (Example 33) in the reply filed on 5/18/21 is acknowledged.

Status of the Claims
Claims 1-12 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant application is free of the art and enabled.
The closest relevant art is:  Giardina et al Journal of Medicinal Chemistry 1999, 42, 1053-1065 – see compounds 12-16 in Scheme 4 on page 1055.
The following reference provides additional support for enablement of methods (besides the incorporated references and references provided in IDS):  Zhang et al Frontiers in Pharmacology October 2010, vol 1, pages 1-7 (see entire document).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN MABRY/
Primary Examiner
Art Unit 1625